Citation Nr: 1758503	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back injury, to include lumbar strain and anterolisthesis (L3 to L4).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1983 to February 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The claim was remanded by the Board in June 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a low back injury, to include lumbar strain and anterolisthesis (L3-L4).  The Veteran contends that while he was in the military in March 1985, he injured his back when he was trapped between two vehicles.  See February 2014 Correspondence and July 2010 VA Treatment Record.  

The Veteran's claimed incident that occurred in service is corroborated by his service treatment records.  Service treatment records show that in March 1985, the Veteran was indeed caught between a Gama goat and a jeep.  

In July 2016, the Veteran was afforded a VA examination for his back condition.  The VA examiner diagnosed degenerative arthritis of the spine, L4-5 disc protrusion, and spondylolisthesis and opined that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by the claimed-in-service injury or event.  The VA examiner stated that after reviewing the entire claims file, there remained no evidence that the Veteran's incident while in the Marines caused him to have back issues.  The VA examiner explained that after the incident, there was not one complaint of back pain in the Veteran's service treatment records even though there were other issues that the Veteran was seen for medically (although the examiner also acknowledged that the Veteran had stated he concealed his back pain because he did not want to appear "un-Marine like").  The VA examiner further reported that the Veteran's 1987 exit examination made no mention of any issues with his back.  Finally, the VA examiner noted that there was no evidence of a back issue until 2010, when an x-ray revealed anterolisthesis of the lumbar spine.  The VA examiner concluded that the Veteran had documented back issues, but it was unlikely that they were the result of his incident with the Jeep and the Gama Goat in March of 1985.  

In a February 2011 letter, the Veteran described the in-service incident where he was trapped between two vehicles and noted that by the time help arrived, the adrenalin had kicked in and he was no longer feeling any pain.  He also noted that during the examination, no x-rays were conducted and even though he was in pain, he denied being in pain because being a Marine meant a lot to him.  He then noted that since that incident, his back pain had only worsened over the years.  In February 2011, the Veteran additionally submitted an internet medical article about how spinal dislocation and spondylolisthesis can occur from trauma.  

The July 2016 VA medical opinion is inadequate.  Despite the VA examiner's acknowledgment of the Veteran's report that he concealed his back pain, the rationale for the examiner's opinion is limited to there being no evidence of back pain shown in the Veteran's service treatment records.  This opinion does not specifically reflect consideration of the Veteran's complaints of continuity of back pain from service to the present time due to the traumatic event that occurred while in the military.  Also, this opinion does not reflect consideration of the internet medical article that the Veteran submitted in February 2011 about how spinal dislocation and spondylolisthesis can occur from trauma.  

An examination is inadequate where the examiner relies solely on the absence of a disability in service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran is competent to assert that he has had continuing problems with back since service to the present time.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, a remand for a VA medical addendum opinion that considers the Veteran's lay statements that he experienced back pain in service and has had worsening pain since service, as well as the internet medical article the Veteran submitted, is warranted.  

Also, a remand is warranted to obtain the Veteran's Social Security Administration (SSA) records.  An August 2017 VA treatment record shows that the Veteran reported having filed for SSA disability benefits.  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, the basis for the claim for SSA disability benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the matter at issue.  A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable).  As SSA records are considered constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2.  After the above development has been completed, obtain a VA medical addendum opinion to determine the nature and etiology of the Veteran's back problem.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:

Whether it is at least as likely as not (50 percent or greater probability) any diagnosed lumbar spine disability is related to active service, to include the incident where the Veteran was trapped between the Jeep and Gama Goat in March 1985.  The VA examiner should specifically consider and discuss the Veteran's lay statements that he has had back pain since service and the internet medical article submitted by the Veteran in February 2011.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




